 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Pacesetter Consulting LLC,                          No. CV-19-00388-PHX-DWL
10                  Plaintiff,                           ORDER
11   v.
12   Herbert A. Kapreilian, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff Pacesetter Consulting, LLC’s Motion for
16   Alternative Service (Doc. 14). Plaintiff failed to cite any rule or law that would permit the
17   Court to grant Plaintiff leave to effectuate service of process in a manner ostensibly not
18   otherwise authorized under the federal rules.
19          Rule 4(e) of the Federal Rules of Civil Procedure provides three ways to serve an
20   individual within a judicial district of the United States, and additionally provides that such
21   an individual “may be served . . . by following state law for serving a summons in an action
22   brought in courts of general jurisdiction in the state where the district court is located or
23   where service is made.” Fed. R. Civ. P. 4(e).
24          The Court notes that Rule 4.2(b) of the Arizona Rules of Civil Procedure permits a
25   party to serve process outside Arizona, but within the United States, “in the same manner
26   as provided in Rules 4.1(d) through (j),” which does not encompass Rule 4.1(k) (permitting
27   a court to order that service of process within Arizona may be accomplished in a manner
28   not otherwise allowed under the Rules).
 1          Because Plaintiff failed to cite any rule or law that would permit the Court to grant
 2   Plaintiff leave to effectuate service of process in a manner ostensibly not otherwise
 3   authorized under the federal rules, the Court denies Plaintiff’s motion without prejudice.
 4   Plaintiff may file, within 14 days of the date of this Order, a new motion for leave to serve
 5   by alternative means, clearly explaining what rules or laws permit the Court to grant the
 6   relief requested.
 7          Accordingly,
 8          IT IS ORDERED that Plaintiff’s request for leave to effectuate service by
 9   alternative means is denied without prejudice (Doc. 14).
10          IT IS FURTHER ORDERED that Plaintiff may file, within 14 days of the date of
11   this Order, a new motion for leave to serve by alternative means. The motion must clearly
12   explain the rules and/or laws that would permit the Court to grant the relief it seeks.
13          Dated this 20th day of February, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
